 In the Matter of GULF REFINING COMPANYandLOCAL UNION No.667,INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFFILIATED WITH TIIEAMERICAN FEDERATION OF LABORCase No. 15-R-1488.-Decided February 08, 1946Messrs.A. N. Gooch, Jr.,andM. F.Rice,of Memphis, Tenn., forthe Company.Messrs.John L. BeachandWilliam B. Powers,of Memphis,Tenn.,for the Union.Mr. ConradA.Wickham, Jr.,ofcounsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Local Union So. 667, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, affiliated with the American Federation of Labor, hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of Gulf RefiningCompany, Memphis, Tennessee, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Lewis Moore, Trial Examiner. The hearingwas held at Memphis, Tennessee, on November 26, 1945. The Com-pany and the Union appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearings are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYGulf Refining Company, a Delaware corporation, maintains andoperates refineries, gasoline plants, bulk plants, and service stations66 N. L.R. B., No. 7.142 GULF REFINING COMPANY143in 16 States.The plant involved in the present case is the Company'sMemphis Terminal at Memphis, Tennessee. Its operations consistof receiving gasoline and kerosene in bulk form from outside theState of Tennessee, storing these products, and distributing them topoints in the States of Tennessee, Arkansas, and Mississippi.Duringthe 6 months preceding the filing of the petition, the Memphis Ter-minal received from outside the State approximately 20,000,000 gal-lons of gasoline and kerosene.About 93 percent of these productswas sold in the State of Tennessee, 2 percent was hauled to the Stateof Arkansas by contract haulers, and 5 percent was hauled to theState of Mississippi by the Company's own drivers.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDLocal Union No. 667, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America,isa labororganization affiliatedwith the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 22, 1945, the Union, by letter, requested that the Com-pany recognize it as the exclusive bargaining- representative of thetransport truck drivers of the Company at its Memphis Terminal.The Company has refused such recognition unless and until theUnion is certified by the Board.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Unioncontendsthatall over-the-road transport truck drivers,excludingcity diivers,2 plant workers,office and clerical employees,supervisors and executives,constitute an appropriate unit.Thek1The Field Examiner reported that the Union had submitted four membership cards,three of which bore names of employees listed on the Company'sAugust pay roll, andthat there were approximately six employees in the appropriate unit.It appears from the record that the Company does not employ any city drivers atItsMemphis Terminal. 144DECISIONS OF NATIONALLABOR RELATIONS BOARDCompany raises no question as to the unit, leaving the issue for theBoard's determination.There is no collective bargaining history at the Company's Mem-phisTerminal.In August 1945, there were approximately 15employees working at the terminal, consisting of a terminal superin-tendent, an assistant terminal superintendent, a chief clerk, 4 rack-men, 2 laborers or plant workers, and 6 transport truck drivers.Because of the Company's curtailed use of transport trucks followingthe end of the War, the number of drivers had been reduced at thetime of the hearing from 6 to 2. It appears that these 2 drivers willhenceforth constitute a permanent part of the Memphis organization.The transport truck drivers haul gasoline in transport trucks fromthe Terminal to various points designated by the Company, bothinside and outside the State of Tennessee.There is no interchangeof duties between the drivers and the other employees of the Com-pany who do work typical of their classification.The wage scale ofthe transport truck drivers is also different from that of the otheremployees. On the basis of the foregoing facts, we are of the opinionthat the transport truck drivers, who belong historically to a clearlydefined craft,may function together for collective bargainingpurposes.3We find that all over-the-road transport truck drivers of the Com-pany operating out of its Memphis Terminal, excluding plant workers,office and clerical employees, executives, and all or any other super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations' and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-8 SeeMatter of Motor Fuel Carriers, Inc.,62 N. L. R. B. 1439;Matter ofAll-Ste.Equip Company,Inc.,60 N. L. It. B. 1308;Matter of English Freight Company, LN. L It. B.67;Matter of Sutherland Paper Company,55 N. L.R. B. 38. GULFREFINING COMPANY145tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Gulf RefiningCompany, Memphis, Tennessee, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fifteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by Local Union No. 667, International Brotherhood of Team-sters, Chauffeurs,Warehousemen, and Helpers of America, affiliatedwith the American Federation of Labor, for the purposes of collec-tive bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.686572--46-11